ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_03_EN.txt. 483

SEPARATE OPINION OF JUDGE PETREN
{Translation }

For the reasons which I have already expressed in the dissenting opinion
which I appended to the Order of 22 June 1973, I have always been of the
view that the present proceedings should have been joined to those in the
case concerning Nuclear Tests (Australia v. France). The Court having
rejected this proposal, it only remains for me to append to the present
Judgment a separate opinion similar to the one I have appended to the
Judgment delivered in the other case.

If | have been able to vote for the Judgment, it is because its operative
paragraph finds that the claim is without object and that the Court is
not called upon to give a decision thereon. My examination of the case
has led me to the same conclusion, but on grounds which do not coincide
with the reasoning of the Judgment.

The case which the Judgment brings to an end has not advanced beyond
the preliminary stage in which the questions of the jurisdiction of the
Court and the admissibility of the Application fall to be resolved. New
Zealand’s request for the indication of interim measures of protection
could not have had the consequence of suspending the Court’s obligation
to consider the preliminary questions of jurisdiction and admissibility
as soon as possible. On the contrary, that request having been granted, it
was particularly urgent that the Court should decide whether it had been
validly seised of the case. Any delay in that respect meant the prolongation,
embarrassing to the Court and to the Parties, of uncertainty concerning
the fulfilment of an absolute condition for the justification of any indica-
tion of interim measures of protection.

In this situation, it was highly imperative that the provisions of the
Rules of Court which were revised not so long ago for the purpose of
accelerating proceedings should be strictly applied. Only recently,
moreover, on 22 November 1974, the General Assembly of the United
Nations adopted, on the item concerning a review of the Court’s role,
resolution 3232 (XXIX), of which one preambular paragraph recalls
how the Court has amended its Rules in order to facilitate recourse to it
for the judicial settlement of disputes, inter alia, by reducing the likelihood
of delays. Among the reasons put forward by the Court itself to justify
revision of the Rules, there was the necessity of adapting its procedure to
the pace of world events (.C.J. Yearbook 1967-1968, p. 87). Now if ever,
in this atomic age, there was a case which demanded to be settled in
accordance with the pace of world events, it is this one. The Court
nevertheless, in its Order of 22 June 1973 indicating interim measures of
protection, deferred the continuance of its examination of the questions
of jurisdiction and admissibility, concerning which it held, in one of the

30
NUCLEAR TESTS (SEP. OP. PETREN) 484

consideranda of the Order, that it was necessary to resolve them as soon
as possible.

Despite the firmness of this finding, made in June 1973, it is very
nearly 1975 and the preliminary questions referred to have remained
unresolved. Having voted against the Order of 22 June 1973 because I
considered that the questions of jurisdiction and admissibility could and
should have been resolved without postponement to a later session, I have
a fortiori been opposed to the delays which have characterized the
continuance of the proceedings and the upshot of which is that the Court
has concluded that New Zealand’s Application is without object now. I
must here recall the circumstances in which certain time-limits were fixed,
because it is in the light of those circumstances that I have had to take up
my position on the suggestions that consideration of the admissibility of
the Application should be deferred to some later date.

When, in the Order of 22 June 1973, the Court invited the Parties to
produce written pleadings on the questions of its jurisdiction and the
admissibility of the Application, it fixed 21 September 1973 as the time-
limit for the filing of the New Zealand Government’s Memorial and
21 December 1973 as the time-limit for the filing of a Counter-Memorial
by the French Government. An Order which the President made on
6 September 1973 extended the time-limit for the filing of the Memorial,
at the request of the New Zealand Government, to 2 November 1973 and
the time-limit for the filing of a Counter-Memorial by the French
Government to 22 March 1974.

The circumstances in which the written proceedings on the preliminary
questions were thus prolonged until 22 March 1974 warrant several
observations. Thus, no contact on the subject of time-limits was sought
with the French Government before the first fixing of the time-limits,
whereas such contact was sought before their extension. The French
Government then replied that, having denied the Court’s jurisdiction in
the case, it was not able to express any opinion. There is every reason to
think that the French Government, if it had been consulted at the time
of the first fixing of time-limits, would have given the same reply as it did
two-and-a-half months later. It would then have been clear at once that
the French Government had no intention of participating in the written
proceedings and that there would be no necessity to allocate it a three-
month period for the production of a Counter-Memorial. In that way
the case could have been ready for hearing by the end of the summer of
1973, which would have enabled the Court to give its judgment before
that year was out.

After having deprived itself of the possibility of holding the oral
proceedings during the autumn of 1973, the Court found itself faced
with a request for the extension of the time-limit for the filing of the
Memorial. The only reason given by the Co-Agent of New Zealand for
this request consisted in references to the extension, in the other case, of
the time-limit for the filing of the Memorial of the Australian Govern-
ment and the Court’s “presumed wish” to set common limits in both

31
NUCLEAR TESTS (SEP. OP. PETREN) 485

cases. Thus the extension of time-limits in the present case was but the
consequence of the extension of time-limits in the other case, a fact which
casts a certain reflection upon the soundness of the Court’s decision
to join the two cases. In neither of them did the extensions appear to me
justified, especially when it was a matter of granting several months for
the filing of Counter-Memorials which the French Government had no
intention of presenting. But that is not all.

The Order of 6 September 1973 also had the result of reversing the
order in which the present case and the Fisheries Jurisdiction cases should
have become ready for hearing. In the latter cases, the Court, after having
indicated interim measures of protection by Orders of 17 August 1972,
had found, by its Judgments of 2 February 1973, that it possessed juris-
diction and, by Orders of 15 February 1973, had fixed the time-limits for
the filing of Memorials and Counter-Memorials at 1 August 1973 and
15 January 1974 respectively. If the Order of 6 September 1973 extending
the time-limits in the present case had not intervened, this case would
have been ready for hearing on 22 December 1973, i.e., before the
Fisheries Jurisdiction cases, and would have had priority over them by
virtue of Article 50, paragraph 1, of the 1972 Rules of Court and Article
46, paragraph 1, of the 1946 Rules of Court which were still applicable
to the Fisheries Jurisdiction cases. After the Order of 6 September 1973
had prolonged the written proceedings in the present case until 22 March
1974, it was the Fisheries Jurisdiction cases which became entitled to
priority on the basis of the above-mentioned provisions of the Rules of
Court in either of their versions. However, the Court could have decided
to restore the previous order of priority, a decision which Article 50,
paragraph 2, of the 1972 Rules, and Article 46, paragraph 2, of the 1946
Rules, enabled it to take in special circumstances. The unnecessary
character of the time-limit fixed for the filing of a Counter-Memorial by
the French Government was in itself a special circumstance, but there
were others even more weighty. In the Fisheries Jurisdiction cases, there
was no longer any uncertainty concerning the justification for the indica-
tion of interim measures of protection, inasmuch as the Court had found
that it possessed jurisdiction, whereas in the present case this uncertainty
had persisted for many months. Yet France had requested the removal of
the case from the list and, supposing that attitude were justified, had an
interest in seeing the proceedings brought to an end and, with them, the
numerous criticisms levelled at it for not applying interim measures
presumed to have been indicated by a Court possessing jurisdiction.
Moreover, as France might during the summer of 1974 be carrying out a
new series of atmospheric nuclear tests, New Zealand possessed its own
interest in having the Court’s jurisdiction confirmed before then, inasmuch
as that would have conferred greater authority on the indication of
interim measures.

For all those reasons, the Court could have been expected to decide to
32
NUCLEAR TESTS (SEP. OP. PETREN) 486

take the present case before the Fisheries Jurisdiction cases. Nevertheless,
on 12 March 1974, a proposal in that sense was rejected by six votes to
two, with six abstentions. In that way the Court deprived itself of the
possibility of delivering a judgment in the present case before the end of
the critical period of 1974.

The proceedings having been drawn out until the end of 1974 by this
series of delays, the Court has now found that New Zealand’s Application
is without object and that it is therefore not called upon to give a decision
thereon.

It is not possible to take up any position vis-a-vis this Judgment without
being clear as to what it signifies in relation to the preliminary questions
which, under the terms of the Order of 22 June 1973, were to be considered
by the Court in the present phase of the proceedings, namely the juris-
diction of the Court to entertain the dispute and the admissibility of the
Application. As the Court has had frequent occasion to state, these are
questions between which it is not easy to distinguish. The admissibility of
the Application may even be regarded as a precondition of the Court’s
jurisdiction. In Article 8 of the Resolution concerning the Internal
Judicial] Practice of the Court, competence and admissibility are placed
side by side as conditions to be satisfied before the Court may undertake
the consideration of the merits. It is on that basis that the Order of 22 June
1973 was drawn up. It emerges from its consideranda that the aspects of
competence which are to be examined include, on the one hand, the
effects of the reservation concerning activities connected with national
defence which France inserted when it renewed in 1966 its acceptance of
the Court’s jurisdiction and, on the other hand, the relations subsisting
between France and New Zealand by virtue of the General Act of 1928
for the Pacific Settlement of International Disputes, supposing that
instrument to be still in force. However, the Order is not so precise
regarding the aspects of the question of the admissibility of the Applica-
tion which are to be explored. On the contrary, it specifies none, and it is
therefore by a wholly general enquiry that the Court has to determine
whether it was validly seised of the case. One of the very first prerequisites
is that the dispute should concern a matter governed by international law.
If this were not the case, the dispute would have no object falling within
the domain of the Court’s jurisdiction, inasmuch as the Court is only
competent to deal with disputes in international law.

The Judgment alludes in paragraph 24 to the jurisdiction of the Court
as viewed therein, 1.e., as limited to problems related to the jurisdictional
provisions of the Statute of the Court and of the General Act of 1928. In
the words of the first sentence of that paragraph, ‘“‘the Court has first to
examine a question which it finds to be essentially preliminary, namely
the existence of a dispute, for, whether or not the Court has jurisdiction
in the present case, the resolution of that question could exert a decisive
influence on the continuation of the proceedings”. In other words, the
Judgment, which makes no further reference to the question of juris-
diction, indicates that the Court did not find that there was any necessity

33
NUCLEAR TESTS (SEP. OP, PETREN) 487

to consider or resolve it. Neither—though this it does not make so plain—
does it deal with the question of admissibility.

For my part, I do not believe that it is possible thus to set aside con-
sideration of all the preliminary questions indicated in the Order of
22 June 1973. More particularly, the Court ought in my view to have
formed an opinion from the outset as to the true character of the dispute
which was the subject of the Application; if the Court had found that the
dispute did not concern a point of international law, it was for that
absolutely primordial reason that it should have removed the case from
its list, and not because the non-existence of the subject of the dispute was
ascertained after many months of proceedings.

It is from that angle that | believe I should consider the question of the
admissibility of New Zealand’s Application. It is still my view that, as I
said in the dissenting opinion which I appended to the Order of 22 June
1973, what is first and foremost necessary is to ask oneself whether
atmospheric tests of nuclear weapons are, generally speaking, governed
by norms of international law, or whether they belong to a highly political
domain where the international norms of legality or illegality are still at
the gestation stage. It is quite true that disputes concerning the inter-
pretation or application of rules of international law may possess great
political importance without thereby losing their inherent character of
being legal disputes. It is nonetheless necessary to distinguish between
disputes revolving on norms of international law and tensions between
States caused by measures taken in a domain not yet governed by inter-
national law.

In that connection, I feel it may be useful to recall what has happened
in the domain of human rights. In the relatively recent past, it was
generally considered that the treatment given by a State to its own
subjects did not come within the purview of international law. Even the
most outrageous violations of human rights committed by a State towards
its own nationals could not have formed the subject of an application by
another State to an international judicial organ. Any such application
would have been declared inadmissible and could not have given rise to
any consideration of the truth of the facts alleged by the applicant State.
Such would have been the situation even in relations between States
having accepted without reservation the optional clause of Article 36 of
the Statute of the Permanent Court of International Justice. The mere
discovery that the case concerned a matter not governed by international
law would have been sufficient to prevent the Permanent Court from
adjudicating upon the claim. To use the terminology of the present
proceedings, that would have been a question concerning the admissibility
of the application and not the jurisdiction of the Court. It is only an
evolution subsequent to the Second World War which has made the duty
of States to respect the human rights of all, including their own nationals,
an obligation under international law towards all States members of the
international community. The Court alluded to this in its Judgment in the
case concerning the Barcelona Traction, Light and Power Company,

34
NUCLEAR TESTS (SEP. OP. PETREN) 488

Limited (I.C.J. Reports 1970, p. 32). It is certainly to be regretted that this
universal recognition of human rights should not, up to now, have been
accompanied by a corresponding evolution in the jurisdiction of inter-
national judicial organs. For want of a watertight system of appropriate
Jurisdictional clauses, too many international disputes involving the
protection of human rights cannot be brought to international adjudica-
tion. This the Court also recalled in the above-mentioned Judgment
(ibid., p. 47), thus somewhat reducing the impact of its reference to human
rights and thereby leaving the impression of a self-contradiction which
has not escaped the attention of writers.

We can see a similar evolution taking place today in an allied field, that
of the protection of the environment. Atmospheric nuclear tests, envisaged
as the bearers of a particularly serious risk of environmental pollution, are
a source of acute anxiety for present-day mankind, and it is only natural
that efforts should be made on the international plane to erect legal
barriers against that kind of test. In the present case, the question is
whether such barriers existed at the time of the filing of the New Zealand
Application. That Application cannot be considered admissible if, at the
moment when it was filed, international law had not reached the stage of
applicability to the atmospheric testing of nuclear weapons. It has been
argued that it is sufficient for two parties to be in dispute over a right for
an application from one of them on that subject to be admissible. Such
would be the situation in the present case, but to my mind the question
of the admissibility of an application cannot be reduced to the observance
of so simple a formula. It is still necessary that the right claimed by the
applicant party should belong to a domain governed by international
law. In the present case, the Application is based upon an allegation that
France’s nuclear tests in the Pacific have given rise to radio-active fall-out
on the territory of New Zealand. The New Zealand Government considers
that its sovereignty has thereby been infringed in a manner contrary to
international law. As there is no treaty link between New Zealand and
France in the matter of nuclear tests, the Application presupposes the
existence of a rule of customary international law whereby States are
prohibited from causing, through atmospheric nuclear tests, the deposit
of radio-active fall-out on the territory of other States. It is therefore thé
existence or non-existence of such a customary rule which has to be
determined.

It was suggested in the course of the proceedings that the question of
the admissibility of the Application was not of an exclusively preliminary
character and that consideration of it could be deferred until the examina-
tion of the merits. This raises a question regarding the application of
Article 67 of the 1972 Rules of Court. The main motive for the revision
of the provisions of the Rules which are now to be found in that Article
was to avoid the situation in which the Court, having reserved its position
with regard to a preliminary question, orders lengthy proceedings on the
substantive aspects of a case only to find at the end that the answer to

35
NUCLEAR TESTS (SEP. OP. PETREN) 489

that preliminary question has rendered such proceedings superfluous. It
is true that Article 67 refers only to preliminary objections put forward
by the respondent, but it is obvious that the spirit of that Article ought
also to apply to the consideration of any questions touching the admissi-
bility of an application which the Court is to resolve ex officio. It is also
plainly incumbent upon the Court, under Article 53 of the Statute, to
take special care to see that the provisions of Article 67 of the Rules are
observed when the respondent is absent from the proceedings.

In sum, the Court, for the first time, has had occasion to apply the
provision of its revised Rules which replaced the former provision
enabling preliminary objections to be joined to the merits. One may ask
where the real difference between the new rule and the old lies. For my
part, [ consider that the new rule, like the old, bestows upon the Court a
discretionary power to decide whether, in the initial stage of a case, such
and such a preliminary question ought to be settled before anything else.
In exercising this discretionary power the Court ought, in my view, to
assess the degree of complexity of the preliminary question in relation
to the whole of the questions going to the merits. If the preliminary
question is relatively simple, whereas consideration of the merits would
give rise to lengthy and complicated proceedings, the Court should settle
the preliminary question at once. That is what the spirit in which the new
Article 67 of the Rules was drafted requires. These considerations appear
to me to be applicable to the present case.

The Court would have done itself the greatest harm if, without resolving
the question of admissibility, it had ordered the commencement of
proceedings on the merits in all their aspects, proceedings which would
necessarily have been lengthy and complicated if only because of the
scientific and medical problems involved. It should be recalled that, in
the preliminary stage from which they have not emerged, the proceedings
had already been subjected to considerable delays, which left the New
Zealand Government ample time to prepare its written pleadings and oral
arguments on all aspects of admissibility. How, in those circumstances,
could the consideration of the question have been postponed to some
later date?

As is clear from the foregoing, the admissibility of the Application
depends, in my view, on the existence of a rule of customary international
law which prohibits States from carrying out atmospheric tests of nuclear
weapons giving rise to radio-active fall-out on the territory of other
States. Now it is common knowledge, and is admitted by the New Zealand
Government itself, that any nuclear explosion in the atmosphere gives
rise to radio-active fall-out over the whole of the hemisphere where it
takes place. New Zealand, therefore, is only one of many States on whose
territory France’s atmospheric nuclear tests, and likewise those of other
States, have given rise to the deposit of radio-active fall-out. Since the
Second World War, certain States have conducted atmospheric nuclear
tests for the purpose of enabling them to pass from the atomic to the
thermo-nuclear stage in the field of armaments. The conduct of these

36
NUCLEAR TESTS (SEP. OP. PETREN) 490

States proves that their Governments have not been of the opinion that
customary international law forbade atmospheric nuclear tests. What is
more, the Treaty of 1963 whereby the first three States to have acquired
nuclear weapons mutually banned themselves from carrying out further
atmospheric tests can be denounced. By the provision in that sense, the
signatories of the Treaty showed that they were still of the opinion that
customary international law did not prohibit atmospheric nuclear tests.

To ascertain whether a customary rule to that effect might have come
into being, it would appear more important to learn what attitude is taken
up by States which have not yet carried out the tests necessary for reach-
ing the nuclear stage. For such States the prohibition of atmospheric
nuclear tests could signify the division of the international community
into two groups: States possessing nuclear weapons and States not
possessing them. If a State which does not possess nuclear arms refrains
from carrying out the atmospheric tests which would enable it to acquire
them, and if that abstention is motivated not by political or economic
considerations but by a conviction that such tests are prohibited by
customary international law, the attitude of that State would constitute
an element in the formation of such a custom. But where can one find
proof that a sufficient number of States, economically and technically
capable of manufacturing nuclear weapons, refrain from carrying out
atmospheric nuclear tests because they consider that customary inter-
national law forbids them to do so? The example recently given by China
when it exploded a very powerful bomb in the atmosphere is sufficient to
demolish the contention that there exists at present a rule of customary
international law prohibiting atmospheric nuclear tests. It would be
unrealistic to close one’s eyes to the attitude, in that respect, of the State
with the largest population in the world.

To complete this brief outline, one may ask what has been the attitude
of the numerous States on whose territory radio-active fall-out from the
atmospheric tests of the nuclear Powers has been deposited and continues
to be deposited. Have they, generally speaking, protested to these Powers,
pointing out that their tests were in breach of customary international
law? I do not observe that such has been the case. The resolutions passed
in the General Assembly of the United Nations cannot be regarded as
equivalent to legal protests made by one State to another and concerning
concrete instances. They indicate the existence of a strong current of
opinion in favour of proscribing atmospheric nuclear tests. That is a
political task of the highest urgency, but it is one which remains to be
accomplished. Thus the claim submitted to the Court by New Zealand
belongs to the political domain and is situated outside the framework of
international law as it exists today.

I consider, consequently, that the Application of New Zealand was,
from the very institution of proceedings, devoid of any object on which
the Court could give a decision, whereas the Judgment finds only that

37
NUCLEAR TESTS (SEP. OP. PETREN) 491

such an object is lacking now. I concur with the Judgment so far as the
outcome to be given the proceedings is concerned, i.e., that the Court is
not called upon to give a decision, but that does not enable me to asso-
ciate myself with the grounds on which the Judgment is based. The fact
that I have nevertheless voted for it is explained by the following con-
siderations.

The method whereby the judgments of the Court are traditionally
drafted implies that a judge can vote for a judgment if he is in agreement
with the essential content of the operative part, and that he can do so even
if he does not accept the grounds advanced, a fact which he normally makes
known by a separate opinion. It is true that this method of ordering the
matter is open to criticism, more particularly because it does not rule out
the adoption of judgments whose reasoning is not accepted by the
majority of the judges voting in favour of them, but such is the practice
of the Court. According to this practice, the reasoning, which represents
the fruit of the first and second readings in which all the judges partici-
pate; precedes the operative part and can no longer be changed at the
moment when the vote is taken at the end of the second reading. This
vote concerns solely the operative part and is not followed by the indica-
tion of the reasons upheld by each judge. In such circumstances, a judge
who disapproves of the reasoning of the judgment but is in favour of the
outcome achieved by the operative clause feels himself obliged, in the
interests of justice, to vote for the judgment, because if he voted the other
way he might frustrate the correct disposition of the case. The present
phase of the proceedings in this case was in reality dominated by the
question whether the Court could continue to deal with the case. On that
absolutely essential point I reached the same conclusion as the Judgment,
even if my grounds for doing so were different.

I have therefore been obliged to vote for the Judgment, even though I
do not subscribe to any of its grounds. Had [ voted otherwise I would have
run the risk of contributing to the creation of a situation which would
have been strange indeed for a Court whose jurisdiction is voluntary, a
situation in which the merits of a case would have been considered even
though the majority of the judges considered that they ought not to be. It
is precisely that kind of situation which Article 8 of the Resolution con-
cerning the Internal Judicial Practice of the Court is designed to avoid.

Lhave still to explain my position with regard to the question of the
Court's jurisdiction, in the sense given to that term by the Order of 22 June
1973. As the Judgment expressly states, this many-faceted question is not
examined therein. That being so, and as I personally do not feel any need
to examine it in order to conclude in favour of the disposition of the case
for which I have voted, | think that there is no place in this separate
opinion for any account of the ideas L have formed on the subject. A
separate opinion, as | conceive it, ought not to broach any questions not
dealt with by the judgment, unless it is absolutely necessary to do so in
order to explain the author’s vote. I have therefore resisted the temptation
to engage in an exchange of views on jurisdiction with those of my col-

38
NUCLEAR TESTS (SEP. OP. PETREN) 492

leagues who have gone into this question in their dissenting opinions. A
debate between judges on matters not dealt with in the judgment is not
likely to add up to anything more than a series of unrelated monologues
—or choruses. For whatever purpose it may serve, however, I must
stress that my silence on the subject does not signify consent to the propo-
sition that the Court had jurisdiction.

(Signed) Sture PETREN.

39
